JUDGE Lipscomb
delivered the opinion of the Court
In this case it is assigned for Error that the suit was discontinued.
Tho writ issued on the I2th day of February, 1820, returnable on the 4th Monday of March following. On the 7th March, 1821, service was acknowledged and plea filed. No farther proceedings appear to have been had until September Term, 1822, when there was a trial and verdict; but it does .not appear that the defendant then appeared either by. himself or Attorney. It is believed .to bé the law, that if a suit is not tried at the trial term, it is discontinued, unless continued by the Court or operation of law. If there should have been a failure of the regular terms of the Court, or any proceedings, which, would necessarily continue the cause over, an express order for that purpose is not indispen-sible ; but in all cases the Record should shew something from which it would be fairly inferred that it was so continued. In this case the Record shews nothing from which such an inference can be drawn.
And the judgment must be reversed!